NUMBERS 13-07-00540-CR
                                   13-07-00550-CR

                            COURT O F APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JAMES LEE KENNEMUR A/K/A
JAMES LEE COBB KENNEMUR,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION

                   Before Justices Yañez, Garza, and Vela
                   Memorandum Opinion by Justice Garza

      On February 4, 2004, appellant, James Lee Kennemur a/k/a James Lee Cobb

Kennemur, was indicted for the offense of retaliation, a third-degree felony, in appellate
cause number 13-07-00540-CR.1 See TEX . PENAL CODE ANN . § 36.06(a)(1), (c) (Vernon

Supp. 2008). Pursuant to a plea agreement with the State, Kennemur entered a plea of

nolo contendere. The trial court deferred a finding of guilt and placed Kennemur on

community supervision for five years. On March 29, 2007, Kennemur was indicted for the

offense of making a terroristic threat, a third-degree felony, in appellate cause number 13-

07-00550-CR.2 See id. § 22.07(a)(4)-(6), (e) (Vernon Supp. 2008). On March 30, 2007,

the State filed a motion to adjudicate guilt, alleging that Kennemur violated several

provisions of his community supervision and referencing this latest alleged offense. On

June 14, 2007, Kennemur, without the benefit of a plea agreement with the State, entered

a plea of guilty to the offense of making a terroristic threat and a plea of “true” to the State’s

motion to adjudicate guilt. The trial court found Kennemur guilty of both offenses and

sentenced him to incarceration in the Texas Department of Criminal Justice-Institutional

Division for a term of four years and six months with no fine. On August 26, 2008, the trial

court certified Kennemur’s right to appeal in both cause numbers. This appeal ensued.

                              I. COMPLIANCE WITH ANDERS V . CALIFORNIA

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Kennemur’s


        1
            Specifically, the February 4, 2004 indictm ent provided the following:

        James Lee Kennemur . . . on or about the 15th day of August A.D., 2003, . . . in Hidalgo
        County, Texas, did then and there intentionally and knowingly threaten to harm another, to-
        wit: Maria De Lourdes Pena, by an unlawful act, to-wit: threaten to inflict bodily injury and
        or [sic] death to the said Maria De Lourdes Pena, in retaliation for and on account of the
        service of the said Maria De Lourdes Pena as a public servant.

(Em phasis in original.)

        2
            The May 29, 2007 indictm ent provided that:

        Jam es Lee Cobb Kennem ur . . . on or about the 29th day of March A.D., 2007, . . . in Hidalgo
        County, Texas, did then and there threaten to com m it an offense involving violence to a
        person or property, nam ely, a bom b threat, with intent to place the public or a substantial
        group of the public in fear of serious bodily injury.
                                                        2
court-appointed appellate counsel has filed a brief with this Court, stating that “no arguable

points of error for review exist.” Counsel’s brief meets the requirements of Anders, as it

presents a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced on appeal. See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),

counsel has carefully discussed why, under controlling authority, there are no errors in the

trial court's judgment. Counsel has informed this Court that he has: (1) examined the

record and found no arguable grounds to advance on appeal, (2) served a copy of the brief

on appellant, and (3) informed appellant of his right to review the record and to file a pro

se brief. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3. On July 18, 2008,

Kennemur filed his pro se appellate brief, alleging that he should have been ordered to a

psychiatric hospital for treatment rather than prison because of his alleged substance

abuse issues and bipolar disorder.3

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
3
          Construing his pro se brief liberally, Kennem ur appears to challenge the term s of the im posed
sentence; nam ely, Kennem ur argues that he should not have been sentenced to prison. The court of crim inal
appeals has held that the trial court is afforded a great deal of discretion in determ ining the appropriate
punishm ent in any given case and “as long as a sentence is within the proper range of punishm ent[,] it will not
be disturbed on appeal.” Jackson v. State, 680 S.W .2d 809, 814 (Tex. Crim . App. 1984) (citing Nunez v.
State, 565 S.W .2d 536, 538 (Tex. Crim . App. 1978); Letterman v. State, 146 Tex. Crim . 37, 171 S.W .2d 349,
350 (1943)); see Aleman v. State, No. 13-05-602-CR, 2006 Tex. App. LEXIS 7135, at *3 (Tex. App.–Corpus
Christi Aug. 10, 2006, no pet.). Kennem ur was convicted of two third-degree felonies, and section 12.34 of
the penal code provides that the proper sentencing range for a third-degree felony is “for any term not m ore
than 10 years or less than 2 years.” T EX . P EN AL C OD E A N N . § 12.34(a) (Vernon 2003). Given that he was
sentenced to four-and-a-half years’ im prisonm ent, Kennem ur’s sentence falls within the proper range and m ay
not be disturbed on appeal. See id.; see also Jackson, 680 S.W .2d at 814.
                                                       3
75, 80 (1988). We have reviewed the entire record, counsel's brief, and Kennemur’s pro

se brief and have found nothing that would arguably support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, Kennemur’s attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744. We grant

his motion to withdraw. We further order counsel to notify appellant of the disposition of

this appeal and the availability of discretionary review. See Ex parte Wilson, 956 S.W.2d
25, 27 (Tex. Crim. App. 1997) (per curiam).




                                                  DORI CONTRERAS GARZA,
                                                  Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 6th day of November, 2008.




                                              4